DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibao (US 2020/0014815 A1).
With respect to Claim 1, Shibao’815 shows an image processing apparatus (Figure 1, MFP 102) comprising: 
an acquirer that can acquire destination information from an external device (paragraph [0035] mail address can be input by selecting an address from an address book stored in the mobile terminal 101, paragraphs [0038] and [0042]-[0047] obtaining information from mobile terminal 101 also see Figures 5-7); 
a job executor that executes a transmission job using the acquired destination information (paragraph [0061] transmits an electronic mail with the attachment file to the address set in the transmission destination); and 
a controller, wherein the controller controls display of the destination information in accordance with a screen mode of the transmission job, that has accepted a request to acquire the destination information (paragraph [0038] figure 5 shows screen for performing destination and scanning settings, a destination is an address for an electronic mail, a FAX, a server, or the like, having a screen selection of a detailed information button to change to a more detailed screen (mode)).
With respect to Claim 5, Shibao’815 shows an image processing apparatus according to claim 1, further comprising a display that displays a basic screen that accepts the request to acquire the destination information (paragraph [0038] and Figure 5 showing a basic screen for performing destination and scanning settings), wherein when accepting the request to acquire the destination information via the basic screen, the controller classifies the destination information acquired from the external device on a basis of a destination type (Figures 5-7 having mobile oriented destination designation button 508 and designate destination button), and determines a destination type to be displayed on the display on a basis of a number of registered destinations classified (paragraphs [0041]-[0047] Figures 5-7 showing the mobile oriented destinations being emails).
With respect to Claim 6, Shibao’815 shows an image processing apparatus according to claim 5, wherein the controller displays, on the display, the number of registered destinations classified, for the destination information acquired from the external device (paragraphs [0041]-[0047] Figures 5-7 showing the mobile oriented destinations being emails).
With respect to Claim 7, Shibao’815 shows an image processing apparatus according to claim 5, wherein the controller displays, on the display, a selection screen for accepting a selection of the destination type (paragraphs [0045]-[0047] Figure 7 choosing an email from the two destinations).
With respect to Claim 8, Shibao’815 shows an image processing apparatus according to claim 1, wherein the transmission job includes fax, e-mail, or IFAX (paragraph [0038] figure 5 shows screen for performing destination and scanning settings, a destination is an address for an electronic mail, a FAX, a server, or the like).
	With respect to Claim 9, arguments analogous to those presented for claim 1, are applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shibao (US 2020/0014815 A1) in view of Iwasaki (US 9392132 B1).

With respect to Claim 2, Shibao’815 does not specifically shows an image processing apparatus according to claim 1, wherein the screen mode includes a normal mode for accepting execution of the transmission job via a normal setting screen and a simple mode for accepting execution of the transmission job via a simple setting screen which is simpler than the normal setting screen.
Iwasaki’132 shows wherein the screen mode includes a normal mode for accepting execution of the transmission job via a normal setting screen and a simple mode for accepting execution of the transmission job via a simple setting screen which is simpler than the normal setting screen (Figure 2, menu/home screen showing simple scan, scan (detailed/conventional/normal) mode, Fax (detail/conventional/normal) mode and simple fax mode, Figure 3 using simple copy in column 3, lines 47-67 and column 4, lines 1-42 show a simple operation screen and a conventional operation screen for inputting a setting value, for each function. The conventional operation screen is an operation screen that is previously displayed in the image forming apparatus 100 and can cause detailed setting to be performed. The simple operation screen is a screen obtained by extracting only a frequently used setting operation from items enabling setting on the conventional operation screen and displaying the extracted setting operation).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Shibao’815 to include the screen mode includes a normal mode for accepting execution of the transmission job via a normal setting screen and a simple mode for accepting execution of the transmission job via a simple setting screen which is simpler than the normal setting screen method taught by Iwasaki’132. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to improve ability to customize the level of difficulty and customization of a process.

With respect to Claim 3, the combination of Shibao’815 and Iwasaki’132 shows an image processing apparatus according to claim 2, wherein when the screen mode that has accepted the request to acquire the destination information is the simple mode, the controller displays the destination information according to a destination type (Iwasaki’132: shows on Figure 2 choosing simple scan of scan mode and Shibao’815: shows in figures 5-7 displaying destination for scanning).


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675